DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species B (Fig. 3-4), claims 6-16, in the reply filed on 8/30/2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden since the inventions and species have overlapping subject matter.  This is not found persuasive because the inventions have different classifications as outlined in the previous office action. Further, the species have distinct configurations with elements that are not found in nonelected species.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5, 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply.
Allowable Subject Matter
Claims 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art of record, Sarh (US 9,359,779), discloses a bucking bar 12, comprising: a body; a strike surface 13 disposed on a distal portion of the body, the strike surface defining a plane that is substantially orthogonal to a strike axis of the body; a handgrip 44; one or more springs 14; a mass actuator 42 to urge the body in a distal direction in reaction. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ryan J. Walters/Primary Examiner, Art Unit 3726